ACCEPTED
                                                                                                             03-13-00347-CR
                                                                                                                     5203518
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                         5/8/2015 8:28:06 AM
                                                     Attorney at Law                                       JEFFREY D. KYLE
                                            1801 East 51st Street, Suite 365-474
                                                                                      lawyer1@johnjasuta.com
                                                                                                                      CLERK
                                                   Austin, Texas 78723
                                                  Off. Tel. 512-474-4747            www.texasappeallawyers.com
                                                    Fax: 512-532-6282

                                                                                          FILED IN
                                     Consultation by Appointment Only              3rd COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   5/8/2015 8:28:06 AM
                          To: Hon. Jeffrey D. Kyle
                                                                                     JEFFREY D. KYLE
                        Date: May 8, 2015                                                  Clerk
                      Subject: Pryor v. State; No. 03-13-00347-CR

Dear Mr. Kyle:

I have obtained a copy of the Court's opinion in the above captioned case, delivered on May 1, 2015. I
forwarded a copy to Ms. Pryor at the TDCJ-CID Mountain View Unit in Gatesville, Texas, with a letter advising
her as required by Rule 48.4, Tex.R.App.Pro., and that letter has been received. The USPS shipping & delivery
information is attached. I have, therefore, complied with the requirements of Rule 48.
                                   Certificate of Compliance and Delivery

This is to certify that: (1) this document, created using WordPerfect™ X7 software, contains 85 words, excluding
those items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3),
Tex.R.App.Pro.; and (2) on May 8, 2015, a true and correct copy of the above and foregoing memo was
transmitted via the eService function on the State’s eFiling portal, to Clayton Hearrell (hearrc@co.comal.tx.us) and
Joshua Presley (preslj@co.comal.tx.us), counsel of record for the State of Texas.

                                                        Respectfully submitted,


                                                        __________________________________
                                                        John G. Jasuta
                                                        Attorney at Law
                                                        1801 East 51st Street, Suite 365-474
                                                        Austin, Texas 78723
                                                        eMail: lawyer1@johngjasuta.com
                                                        Tel. 512-474-4747
                                                        Fax: 512-532-6282

                                                        State Bar No. 10592300

                                                        Attorney for Donna Pryor